        Case 2:19-cv-01024-KJM-CKD Document 37 Filed 09/15/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT
10                                  EASTERN DISTRICT OF CALIFORNIA
11

12   CHRISTINA BIRD; and CLARENCE BIRD                      Case No.: 2:19-cv-01024-KJM-CKD

13                    Plaintiffs,                           JOINT STIPULATION AND ORDER

14            vs.

15   GLOBUS MEDICAL, INC.; and DOES 1-100,

16                    Defendants.

17
              Pursuant to Local Rule 144(a) of the United States District Court for the Eastern District of
18
     California, Plaintiffs Christina Bird and Clarence Bird (collectively “Plaintiffs”), and Defendant
19
     Globus Medical, Inc. (“Defendant” or “Globus”) (collectively, the “Parties”), have met and conferred
20
     and hereby submit the following Stipulation to extend the time for Defendant to answer or otherwise
21
     respond to Plaintiffs’ First Amended Complaint.
22
                                                  RECITALS
23
              WHEREAS, on March 22, 2019, Plaintiffs filed a Complaint in the Superior Court of the State
24
     of California for the County of San Joaquin, Case No. STK-CV-UPL-2019-3785;
25
              WHEREAS, on June 5, 2019, Defendant filed a Notice of Removal of Plaintiffs’ lawsuit
26
     pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 [ECF No. 1];
27

28
                                                        1
                  STIPULATION TO EXTEND TIME TO RESPOND TO THE FIRST AMENDED COMPLAINT
                                      Case No.: 2:19-cv-01024-KJM-CKD
     48312738\1
        Case 2:19-cv-01024-KJM-CKD Document 37 Filed 09/15/20 Page 2 of 3

 1            WHEREAS, on July 10, 2019, Defendant filed a Motion to Dismiss pursuant to Rule 12(b)(6)
 2   of the Federal Rules of Civil Procedure and noticed it for hearing on August 9, 2019. [ECF No. 8]
 3            WHEREAS, that hearing was eventually continued to September 20, 2019 at which time the
 4   court held a hearing on Defendant’s Motion to Dismiss and on August 19, 2020 the Court issued its
 5   order on Defendant’s Motion to Dismiss. [ECF No. 31] Based on that order, Plaintiff’s amended
 6   pleading was due within 14 days or by September 2, 2020.
 7            WHEREAS, on August 20, 2020, the parties filed a Joint Stipulation and Order to Amend the
 8   order entered on July 30, 2020. [ECF 34]
 9            WHEREAS, on September 1, 2020, Plaintiffs filed their First Amended Complaint (“FAC”).
10   [ECF No. 33]
11            WHEREAS, On September 8, 2020, the Court issued an Amended Order correcting its July 30,
12   2020 order and giving Plaintiff 14 days leave to amend from the date of the Amended Order, or by
13   September 22, 2020. [ECF. No. 35]
14            WHEREAS, based on the filing of the September 1, 2020 FAC, Defendant’s responsive
15   pleading is due September 15, 2020, though pursuant to the September 8, 2020 order, Plaintiff’s time
16   to amend has not run.
17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                  STIPULATION TO EXTEND TIME TO RESPOND TO THE FIRST AMENDED COMPLAINT
                                    CASE NO.: 2:19-cv-01024-KJM-CKD
     48312738\1
        Case 2:19-cv-01024-KJM-CKD Document 37 Filed 09/15/20 Page 3 of 3

 1                                                STIPULATION
 2            Based upon the above recitals, the Parties, through their undersigned counsel, hereby stipulate
 3   as follows: The time for Defendant to answer or otherwise respond to Plaintiffs’ First Amended
 4   Complaint is extended from September 15, 2020 to September 22, 2020.
 5

 6   Dated: September 15, 2020              LAW OFFICES OF JOSEPH W. CARCIONE, JR., APC

 7                                          By:     /s/ Joshua S. Markowitz
                                                    Joseph W. Carcione, Jr.
 8                                                  Joshua S. Markowitz
                                                    Attorneys for Plaintiffs
 9
                                                    Christina Bird and Clarence Bird
10

11   Dated: September 15, 2020                     COZEN O’CONNOR
12                                          By:     /s/ Andrew M. Hutchison
                                                    Amy B. Alderfer
13
                                                    Andrew M. Hutchison
14                                                  Attorneys for Defendant
                                                    Globus Medical, Inc.
15

16

17
                                                     ORDER
18
              IT IS SO ORDERED.
19

20   DATED: September 15, 2020.
21

22

23

24

25

26

27

28
                                                         3
                  STIPULATION TO EXTEND TIME TO RESPOND TO THE FIRST AMENDED COMPLAINT
                                     CASE NO.: 2:19-cv-01024-KJM-CKD
     48312738\1
